Exhibit 10.1

 

OVERSTOCK.COM, INC.

 

AMENDED AND RESTATED 2005 EQUITY INCENTIVE PLAN

 

1.    Purposes of the Plan and Limitation on Awards to Non-Employee
Directors.    The purposes of this 2005 Equity Incentive Plan are:

 

a.    to attract and retain the best available personnel for positions of
substantial responsibility,

 

b.    to provide additional incentive to Service Providers, and

 

c.    to promote the success of the Company’s business.

 

Awards granted under the Plan may be Incentive Stock Options, Nonstatutory Stock
Options, Restricted Stock, Restricted Stock Units, Stock Appreciation Rights,
Performance Shares, Performance Units or Deferred Stock Units, as determined by
the Administrator at the time of grant.

 

Awards to any non-employee Director during any Fiscal Year plus the cash fees
payable to such Director during such Fiscal Year for service as an non-employee
Director shall not exceed $400,000 in total value (calculating the value of any
such Awards based on the grant date fair value for financial reporting purposes
of such Awards), plus up to an additional $200,000 for service on any special
committee of the Board. Consulting fees or other compensation the Company may
pay or provide to any non-employee Director for services in addition to the
services normally performed by a non-employee Director shall not be included in
calculating such limits.

 

2.    Definitions.    As used herein, the following definitions shall apply:

 

a.    “Administrator” means the Board or any of its Committees that shall be
administering the Plan, in accordance with Section 4 of the Plan.

 

b.    “Applicable Laws” means the requirements relating to the administration of
equity compensation plans under U.S. state corporate laws, U.S. federal and
state securities laws, the Code, any stock exchange or quotation system on which
the Common Stock is listed or quoted and the applicable laws of any foreign
country or jurisdiction where Awards are granted under the Plan.

 

c.    “Award” means, individually or collectively, a grant under the Plan of
Options, Restricted Stock, Restricted Stock Units, Stock Appreciation Rights,
Performance Shares, Performance Units or Deferred Stock Units.

 

d.    “Award Agreement” means the written or electronic agreement setting forth
the terms and provisions applicable to each Award granted under the Plan. The
Award Agreement is subject to the terms and conditions of the Plan.

 

e.    “Award Exchange Program” means a program whereby outstanding Awards are
surrendered or cancelled in exchange for Awards (of the same or different type),
which may have a lower exercise or purchase price, or in exchange for cash or a
combination of cash and Awards.

 

f.    “Awarded Stock” means the Common Stock subject to an Award.

 

g.    “Board” means the Board of Directors of the Company.

 

1

--------------------------------------------------------------------------------


 

h.    “Cash Position” means the Company’s level of cash and cash equivalents.

 

i.     “Cause” means (i) an act of personal dishonesty taken by a Participant in
connection with his or her responsibilities as a Service Provider and intended
to result in personal enrichment of the Participant, (ii) a Participant being
convicted of a felony, (iii) a willful act by a Participant which constitutes
gross misconduct and which is injurious to the Company, or (iv) following
delivery to a Participant of a written demand for performance from the Company
which describes the basis for the Company’s reasonable belief that the
Participant has not substantially performed his duties, continued violations by
the Participant of his or her obligations to the Company which are demonstrably
willful and deliberate on the Participant’s part.

 

j.     “Change of Control” means the occurrence of any of the following events:

 

i.      Any “person” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act), other than Patrick M. Byrne or Dorothy M. Byrne or an individual
or entity that directly, or indirectly through one or more intermediaries,
controls, or is controlled by, or is under common control with Patrick M. Byrne
and/or Dorothy M. Byrne, becomes the “beneficial owner” (as defined in
Rule 13d-3 of the Exchange Act), directly or indirectly, of securities of the
Company representing fifty percent (50%) or more of the total voting power
represented by the Company’s then outstanding voting securities; or

 

ii.     The consummation of the sale or disposition by the Company of all or
substantially all of the Company’s assets;

 

iii.    A change in the composition of the Board occurring within a one-year
period, as a result of which fewer than a majority of the directors are
Incumbent Directors. “Incumbent Directors” means directors who either (A) are
Directors as of the effective date of this Plan, or (B) are elected, or
nominated for election, to the Board with the affirmative votes of at least a
majority of the Incumbent Directors at the time of such election or nomination
(but will not include an individual whose election or nomination is in
connection with an actual or threatened proxy contest relating to the election
of directors to the Company); or

 

iv.    The consummation of a merger or consolidation of the Company with any
other corporation, other than a merger or consolidation which would result in
the voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or its parent) at least fifty
percent (50%) of the total voting power represented by the voting securities of
the Company or such surviving entity or its parent outstanding immediately after
such merger or consolidation.

 

Notwithstanding anything herein to the contrary, and only to the extent that an
Award is subject to Section 409A of the Code and payment of the Award pursuant
to the application of the definition of “Change of Control” above would cause
such Award not to otherwise comply with Section 409A of the Code, payment of an
Award may occur upon a “Change of Control” only to the extent that the event
constitutes a “change in the ownership or effective control” of the Company or a
“change in the ownership of a substantial portion of the assets” of the Company
under Section 409A of the Code and the applicable Internal Revenue Service and
Treasury Department regulations thereunder.

 

k.    “Change of Control Value” means, with respect to a Change of Control,
(i) the per share price offered to stockholders of the Company in any merger,
consolidation, reorganization, sale of assets or dissolution transaction,
(ii) the price per share offered to stockholders of the Company in any tender
offer, exchange offer or sale or other disposition of outstanding voting stock
of the Company, or (iii) if such Change of Control occurs other than as
described in clause (i) or clause (ii), the Fair Market Value per share of the
Shares into which Awards are exercisable, as determined by the Administrator,
whichever is applicable. In the event that the consideration offered to
stockholders of the Company consists of anything

 

2

--------------------------------------------------------------------------------


 

other than cash, the Administrator shall determine the fair cash equivalent of
the portion of the consideration offered which is other than cash.

 

l.      “Code” means the Internal Revenue Code of 1986, as amended.

 

m.   “Committee” means a committee of Directors appointed by the Board in
accordance with Section 4 of the Plan.

 

n.     “Common Stock” means the common stock of the Company.

 

o.     “Company” means Overstock.com, Inc.

 

p.     “Consultant” means any natural person, including an advisor, engaged by
the Company or a Parent or Subsidiary to render services to such entity.

 

q.     “Deferred Stock Unit” means a deferred stock unit Award granted to a
Participant pursuant to Section 14.

 

r.      “Director” means a member of the Board.

 

s.     “Disability” means total and permanent disability as defined in
Section 22(e)(3) of the Code.

 

t.      “Earnings Per Share” means as to any Fiscal Year, the Company’s or a
business unit’s Net Income, divided by a weighted average number of common
shares outstanding and dilutive common equivalent shares deemed outstanding,
determined in accordance with generally accepted accounting principles.

 

u.     “Employee” means any person, including Officers and Directors, employed
by the Company or any Parent or Subsidiary of the Company. A Service Provider
shall not cease to be an Employee in the case of (i) any leave of absence
approved by the Company or (ii) transfers between locations of the Company or
between the Company, its Parent, any Subsidiary, or any successor. For purposes
of Incentive Stock Options, no such leave may exceed ninety days, unless
reemployment upon expiration of such leave is guaranteed by statute or contract.
If reemployment upon expiration of a leave of absence approved by the Company is
not so guaranteed, then three (3) months following the 91st day of such leave
any Incentive Stock Option held by the Participant shall cease to be treated as
an Incentive Stock Option and shall be treated for tax purposes as a
Nonstatutory Stock Option.

 

v.     “Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

w.    “Expenses” means as to any Performance Period, the Company’s or business
unit’s incurred expenses.

 

x.     “Fair Market Value” means, as of any date, the value of Common Stock
determined as follows:

 

i.  If the Common Stock is listed on any established stock exchange or a
national market system, including without limitation the Nasdaq Stock Market,
its Fair Market Value shall be the closing sales price for such stock (or the
closing bid, if no sales were reported) as quoted on such exchange or system on
the day of determination, as reported in The Wall Street Journal or such other
source as the Administrator deems reliable;

 

ii.  If the Common Stock is regularly quoted by a recognized securities dealer
but selling prices are not reported, the Fair Market Value of a Share of Common
Stock shall be the mean

 

3

--------------------------------------------------------------------------------


 

between the high bid and low asked prices for the Common Stock on the day of
determination, as reported in The Wall Street Journal or such other source as
the Administrator deems reliable; or

 

iii.  In the absence of an established market for the Common Stock, the Fair
Market Value shall be determined in good faith by the Administrator.

 

Notwithstanding the foregoing, for purposes of establishing the exercise price
of Options and SARs, the determination of Fair Market Value in all cases shall
be in accordance with Section 409A of the Code and the regulations thereunder,
with the intent that Options and SARs granted under this Plan shall not
constitute deferred compensation subject to Section 409A of the Code.

 

y.    “Fiscal Year” means a fiscal year of the Company.

 

z.    “Gross Margin” means as to any Performance Period, the Company’s Revenues
less the related cost of Revenues expressed in dollars or as a percentage of
Revenues.

 

aa. “Incentive Stock Option” means an Option intended to qualify as an incentive
stock option within the meaning of Section 422 of the Code and the regulations
promulgated thereunder.

 

bb. “Individual Objectives” means, as to any Participant for any Performance
Period, the objective and measurable goals set by a process and approved by the
Administrator.

 

cc.  “Net Income” means as to any Fiscal Year, the income after taxes of the
Company for the Fiscal Year determined in accordance with generally accepted
accounting principles.

 

dd. “Nonstatutory Stock Option” means an Option not intended to qualify as an
Incentive Stock Option.

 

ee.  “Notice of Grant” means a written or electronic notice evidencing certain
terms and conditions of an individual Award. The Notice of Grant is part of the
Option Agreement or Award Agreement.

 

ff.   “Officer” means a person who is an officer of the Company within the
meaning of Section 16 of the Exchange Act and the rules and regulations
promulgated thereunder.

 

gg.  “Operating Cash Flow” means the Company’s or a business unit’s sum of Net
Income plus depreciation and amortization less capital expenditures plus changes
in working capital comprised of accounts receivable, inventories, other current
assets, trade accounts payable, accrued expenses, product warranty, advance
payments from customers and long-term accrued expenses, determined in accordance
with generally acceptable accounting principles.

 

hh. “Operating Income” means the Company’s or a business unit’s income from
operations but excluding any unusual items, determined in accordance with
generally accepted accounting principles.

 

ii.    “Operating Margin” means, as to any Performance Period, the Company’s or
a business unit’s Operating Income divided by Revenue, expressed as a
percentage.

 

jj.   “Option” means a stock option granted pursuant to the Plan.

 

kk. “Option Agreement” means a written or electronic agreement between the
Company and a Participant evidencing the terms and conditions of an individual
Option grant. The Option Agreement is subject to the terms and conditions of the
Plan.

 

4

--------------------------------------------------------------------------------


 

ll.    “Parent” means a “parent corporation”, whether now or hereafter existing,
as defined in Section 424(e) of the Code.

 

mm.“Participant” means the holder of an outstanding Award granted under the
Plan.

 

nn. “Performance Goals” means the goal(s) (or combined goal(s)) determined by
the Administrator (in its discretion) to be applicable to a Participant with
respect to an Award. As determined by the Administrator, the Performance Goals
applicable to an Award may provide for a targeted level or levels of achievement
using one or more of the following measures: (a) Cash Position, (b) Earnings Per
Share, (c) Expenses, (d) Gross Margin, (e) Individual Objectives, (f) Net
Income, (g) Operating Cash Flow, (h) Operating Income, (i) Operating Margin,
(j) Return on Assets, (k) Return on Equity, (l) Return on Sales, (m) Revenue,
(n) Total Stockholder Return, and/or (o) Unit Sales. The Performance Goals may
differ from Participant to Participant and from Award to Award. Any criteria
used may be measured, as applicable, (i) in absolute terms, (ii) in relative
terms (including, but not limited to, passage of time and/or against another
company or companies), (iii) on a per-share basis, (iv) against the performance
of the Company as a whole or of a business unit of the Company or by product or
product line, (v) on a pre-tax or after-tax basis, and/or on a GAAP or non-GAAP
basis. Prior to the beginning of the applicable Performance Period, the
Administrator shall determine whether any significant element(s) shall be
included or excluded from the calculation of any Performance Goal with respect
to any Participants. For example, but not by way of limitation, the
Administrator may determine that the measures for one or more Performance Goals
shall consist of non-GAAP variations of any of the foregoing measures. The
Committee may set different goals for Awards not intended to qualify for
exemption from the limitations of Section 162(m) of the Code.

 

The Administrator is authorized, in its sole and absolute discretion, to adjust
or modify the calculation of a Performance Goal for a Performance Period
(provided, that if an Award is intended to constitute “performance-based
compensation” under Section 162(m) of the Code, such adjustment or modification
may be made only to the extent permitted under Section 162(m) of the Code) in
order to prevent the dilution or enlargement of the rights of Participants based
on the following events: (A) asset write-downs; (B) litigation or claim
judgments or settlements; (C) the effect of changes in tax laws, accounting
principles, or other laws or regulatory rules affecting reported results;
(D) any reorganization and restructuring programs; (E) extraordinary
nonrecurring items as described in Accounting Principles Board Opinion No. 30
(or any successor or pronouncement thereto) and/or in management’s discussion
and analysis of financial condition and results of operations appearing in the
Company’s annual report to stockholders for the applicable year;
(F) acquisitions or divestitures; (G) any other specific unusual or nonrecurring
events, or objectively determinable category thereof; (H) foreign exchange gains
and losses; and (I) a change in the Company’s fiscal year.

 

oo. “Performance Period” means any Fiscal Year or such other period as
determined by the Administrator in its sole discretion.

 

pp. “Performance Share” means a performance share Award granted to a Participant
pursuant to Section 12.

 

qq. “Performance Unit” means a performance unit Award granted to a Participant
pursuant to Section 13.

 

rr.   “Plan” means this 2005 Equity Incentive Plan, as amended from time to
time.

 

ss.   “Restricted Award” means an Award granted pursuant to Section 11 of the
Plan.

 

tt.   “Return on Assets” means the percentage equal to the Company’s or a
business unit’s Operating Income before incentive compensation, divided by
average net Company or business unit, as applicable, assets, determined in
accordance with generally accepted accounting principles.

 

5

--------------------------------------------------------------------------------


 

uu. “Return on Equity” means the percentage equal to the Company’s Net Income
divided by average stockholder’s equity, determined in accordance with generally
accepted accounting principles.

 

vv. “Return on Sales” means the percentage equal to the Company’s or a business
unit’s Operating Income before incentive compensation, divided by the Company’s
or the business unit’s, as applicable, revenue, determined in accordance with
generally accepted accounting principles.

 

ww. “Revenue” means, as to any Performance Period, the Company’s or a business
unit’s gross revenues, net sales or gross sales, as determined by the
Administrator.

 

xx. “Rule 16b-3” means Rule 16b-3 of the Exchange Act or any successor to
Rule 16b-3, as in effect when discretion is being exercised with respect to the
Plan.

 

yy. “Section 16(b)” means Section 16(b) of the Exchange Act.

 

zz. “Securities Act” means the Securities Act of 1933, as amended.

 

aaa. “Service Provider” means an Employee, Director or Consultant.

 

bbb. “Share” means a share of the Common Stock, as adjusted in accordance with
Section 16 of the Plan.

 

ccc. “Stock Appreciation Right” or “SAR” means an Award granted pursuant to
Section 10 hereof.

 

ddd. “Subsidiary” means a “subsidiary corporation”, whether now or hereafter
existing, as defined in Section 424(f) of the Code.

 

eee. “Total Stockholder Return” means the total return (change in share price
plus reinvestment of any dividends) of a Share.

 

fff. “Unit Sales” means, as to any Performance Period, gross or net sales of
units, consisting of any merchandise or type or category of merchandise or other
product or service sold by the Company at any time, now or hereafter, as
determined and specified by the Administrator.

 

ggg. “Voluntary Termination for Good Reason” means a Participant voluntarily
resigns within ninety (90) days after the occurrence of any of the following,
provided the Participant gives notice to the Company of such occurrence within
sixty (60) days after such occurrence and the Company does not remedy the
condition within thirty (30) days after the Company’s receipt of such notice:
(i) without the Participant’s express written consent, a material reduction of
the Participant’s duties, title, authority or responsibilities, relative to the
Participant’s duties, title, authority or responsibilities as in effect
immediately prior to such reduction, or the assignment to Participant of such
reduced duties, title, authority or responsibilities; provided, however, that a
reduction in duties, title, authority or responsibilities solely by virtue of
the Company being acquired and made part of a larger entity (as, for example,
when the Chief Executive Officer of the Company remains as such following a
Change of Control and is not made the Chief Executive Officer of the acquiring
corporation) shall not by itself constitute grounds for a “Voluntary Termination
for Good Reason;” (ii) a reduction by the Company in the base salary of the
Participant as in effect immediately prior to such reduction; (iii) the
relocation of the Participant to a facility or a location outside of a 35 mile
radius from the present facility or location, without the Participant’s express
written consent; or (iv) any act or set of facts or circumstances which would,
under applicable case law or statute constitute a constructive termination of
the Participant.

 

3.    Stock Subject to the Plan.    Subject to the provisions of Section 16 of
the Plan, the maximum aggregate number of Shares which will be available for
grant under the Plan after approval by the stockholders at the 2017

 

6

--------------------------------------------------------------------------------


 

annual meeting of stockholders is 1,978,307, less the number of shares, if any,
subjected to Awards between February 15, 2017 and the date of the 2017 annual
meeting, and increased by the number of Shares, if any, subject to Awards
forfeited back to the Plan between February 15, 2017 and the date of the 2017
annual meeting. The Shares may be authorized, but unissued, or reacquired Common
Stock. All shares reserved for issuance under this Plan may be used for
Incentive Stock Options.

 

To the extent that Shares subject to an Award are not issued to a Participant
because the Award terminates, expires, lapses or becomes unexercisable without
having been exercised in full for any reason, or an Award is settled in cash, or
is surrendered pursuant to an Award Exchange Program, or, with respect to
Restricted Stock, Restricted Stock Units, Performance Shares, Performance Units
or Deferred Stock Units, is forfeited to or repurchased by the Company, the
unissued Shares (or for Awards other than Options and SARs, the forfeited or
repurchased shares) which were subject thereto shall become available for future
grant or sale under the Plan (unless the Plan has terminated). However, the full
number of Stock Appreciation Rights granted that are to be settled by the
issuance of Shares shall be counted against the number of Shares available for
award under the Plan, regardless of the number of Shares actually issued upon
settlement of such Stock Appreciation Rights. Shares that have actually been
issued under the Plan under any Award shall not be returned to the Plan and
shall not become available for future distribution under the Plan. Shares
surrendered or withheld in payment of the exercise price of an Option and Shares
withheld by the Company to satisfy any minimum tax withholding obligation shall
count against the aggregate plan limit described above. To the extent an Award
under the Plan is paid out in cash rather than Shares, such cash payment shall
not result in a reduction to the number of Shares available for issuance under
the Plan. Shares repurchased by the Company on the open market with the proceeds
of an Option exercise shall not be added to the number of Shares available for
grant under the Plan. No fractional shares of Stock may be issued hereunder.

 

4.    Administration of the Plan.

 

a.    Procedure.

 

i.  Multiple Administrative Bodies.    The Plan may be administered by different
Committees with respect to different groups of Service Providers.

 

ii. Section 162(m) of the Code.    To the extent that the Administrator
determines it to be desirable to qualify Options or other Awards granted
hereunder as “performance-based compensation” within the meaning of
Section 162(m) of the Code, the Plan shall be administered by a Committee of two
or more “outside directors” within the meaning of Section 162(m) of the Code.

 

iii. Rule 16b-3.    To the extent desirable to qualify transactions hereunder as
exempt under Rule 16b-3, the transactions contemplated hereunder shall be
structured to satisfy the requirements for exemption under Rule 16b-3, including
the composition of the Committee that grants any related Awards.

 

iv.  Other Administration.    Other than as provided above, the Plan shall be
administered by (A) the Board or (B) a Committee, which committee shall be
constituted to satisfy Applicable Laws.

 

b.    Powers of the Administrator.    Subject to the provisions of the Plan, and
in the case of a Committee, subject to the specific duties delegated by the
Board to such Committee, the Administrator shall have the authority, in its
discretion:

 

i.  to determine the Fair Market Value;

 

ii.  to select the Service Providers to whom Awards may be granted hereunder;

 

7

--------------------------------------------------------------------------------


 

iii.  to determine whether and to what extent Awards or any combination thereof,
are granted hereunder;

 

iv.  to determine the number of shares of Common Stock or equivalent units to be
covered by each Award granted hereunder;

 

v.  to approve forms of agreement for use under the Plan;

 

vi.  to reduce the exercise price of an Award to the then current Fair Market
Value if the Fair Market Value of the Common Stock covered by such Award shall
have declined since the date the Award was granted, provided that such action
shall first have been approved by a vote of the stockholders of the Company;

 

vii.  to institute an Award Exchange Program, provided that no exchange shall
cause the exercise price of an Option or SAR to be reduced unless such action
shall first have been approved by a vote of the stockholders of the Company;

 

viii.  to determine or modify the terms and conditions, not inconsistent with
the terms of the Plan, of any Award granted hereunder, provided that no such
modification may cause an Option or SAR to become deferred compensation subject
to Section 409A of the Code. Such terms and conditions include, but are not
limited to, the exercise price, the time or times when Options or SARs may be
exercised or other Awards vest (which may be based on performance criteria), any
vesting acceleration or waiver of forfeiture restrictions, and any restriction
or limitation regarding any Award or the shares of Common Stock relating
thereto, based in each case on such factors as the Administrator, in its sole
discretion, shall determine;

 

ix.  to construe and interpret the terms of the Plan and Awards and to reconcile
any inconsistency, correct any defect and/or supply any omission in the Plan or
Award Agreement;

 

x.  to prescribe, amend and rescind rules and regulations relating to the Plan,
including rules and regulations relating to sub-plans established for the
purpose of qualifying for preferred tax treatment under foreign tax laws;

 

xi.  to modify or amend each Award (subject to Section 18.c of the Plan),
including the discretionary authority to extend the post-service-termination
exercisability period of Options and SARs longer than is otherwise provided for
in the Plan, provided that no such modification or extension may cause an Option
or SAR to become deferred compensation subject to Section 409A of the Code;

 

xii.  to authorize any person to execute on behalf of the Company any instrument
required to effect the grant of an Award previously granted by the
Administrator;

 

xiii.  to allow Participants to satisfy minimum withholding tax obligations by
tendering cash or unencumbered Shares owned by the Participant having a Fair
Market Value equal to the amount required to be withheld, or electing to have
the Company withhold from the Shares or cash to be issued upon exercise or
vesting of an Award (or distribution of a Deferred Stock Unit) that number of
Shares or cash having a Fair Market Value equal to the minimum amount required
to be withheld (but no more). The Fair Market Value of any Shares to be withheld
shall be determined on the date that the amount of tax to be withheld is to be
determined. All elections by a Participant to have Shares or cash withheld for
this purpose shall be made in such form and under such conditions as the
Administrator may deem necessary or advisable;

 

xiv.  to determine the terms and restrictions applicable to Awards; and

 

8

--------------------------------------------------------------------------------


 

xv.  to make all other determinations deemed necessary or advisable for
administering the Plan.

 

c.    Effect of Administrator’s Decision.    The Administrator’s decisions,
determinations and interpretations shall be final and binding on all
Participants and any other holders of Awards.

 

5.    Eligibility.    Restricted Stock, Restricted Stock Units, Performance
Shares, Performance Units, Stock Appreciation Rights, Deferred Stock Units and
Nonstatutory Stock Options may be granted to Service Providers. Incentive Stock
Options may be granted only to Employees. A Consultant shall not be eligible for
the grant of an Award if, at the time of grant, a Form S-8 Registration
Statement (“Form S-8”) under the Securities Act, is not available to register
either the offer or the sale of the Company’s securities to such Consultant
because of the nature of the services that the Consultant is providing to the
Company (i.e., capital raising), or because the Consultant is not a natural
person, or as otherwise provided by the rules governing the use of Form S-8,
unless the Company determines both (i) that such grant (A) shall be registered
in another manner under the Securities Act (e.g., on a Form S-3 Registration
Statement) or (B) does not require registration under the Securities Act in
order to comply with the requirements of the Securities Act, if applicable, and
(ii) that such grant complies with the securities laws of all other relevant
jurisdictions.

 

6.    No Employment Rights.    Neither the Plan nor any Award shall confer upon
a Participant any right with respect to continuing the Participant’s employment
with the Company or its Subsidiaries, nor shall they interfere in any way with
the Participant’s right or the Company’s or Subsidiary’s right, as the case may
be, to terminate such employment at any time, with or without cause.

 

7.    Code Section 162(m) Provisions.

 

a.    Option and SAR Annual Share Limit.    No Participant shall be granted, in
any Fiscal Year, Options to purchase more than 200,000 Shares or Stock
Appreciation Rights covering more than 500,000 Shares; provided, however, that
such limits shall be 300,000 Shares with respect to Options and 750,000 shares
with respect to Stock Appreciation Rights in the Participant’s first Fiscal Year
of Company service.

 

b.    Restricted Awards and Performance Share Annual Limit.    No Participant
shall be granted, in any Fiscal Year, more than 100,000 Shares of Restricted
Stock, 100,000 shares of Restricted Stock Units or 100,000 Performance Shares;
provided, however, that each such limit shall be 250,000 Shares in the
Participant’s first Fiscal Year of Company service.

 

c.    Performance Units Annual Limit.    No Participant shall receive
Performance Units, in any Fiscal Year, having an initial value greater than
$1,000,000, provided, however, that such limit shall be $2,500,000 in the
Participant’s first Fiscal Year of Company service.

 

d.    Section 162(m) Performance Restrictions.    For purposes of qualifying
grants of Restricted Stock, Restricted Stock Units, Performance Shares or
Performance Units as “performance-based compensation” under Section 162(m) of
the Code, the Administrator, in its discretion, may set restrictions based upon
the achievement of Performance Goals. The Performance Goals shall be set by the
Administrator on or before the latest date permissible to enable the Restricted
Stock, Restricted Stock Units, Performance Shares or Performance Units to
qualify as “performance-based compensation” under Section 162(m) of the Code. In
granting Restricted Stock, Restricted Stock Units, Performance Shares or
Performance Units which are intended to qualify under Section 162(m) of the
Code, the Administrator shall follow any procedures determined by it from time
to time to be necessary or appropriate to ensure qualification of the Award
under Section 162(m) of the Code (e.g., in determining the Performance Goals). A
Participant shall be eligible to receive payment in respect of an Award that is
intended to constitute “performance-based compensation” only to the extent that
the applicable Performance Goals are achieved.

 

e.    Changes in Capitalization.    The numerical limitations in Sections 7.a
and 7.b shall be adjusted proportionately in connection with any change in the
Company’s capitalization as described in Section 16.a.

 

9

--------------------------------------------------------------------------------


 

f.    Certification.    Prior to the payment of any Award that is intended to
constitute “performance-based compensation,” the Administrator shall review and
certify in writing whether, and to what extent, the Performance Goals have been
achieved and, if so, calculate and certify in writing that amount of the Award
earned based upon the achievement of the Performance Goals. The Administrator
may reduce or eliminate the amount of such an Award earned through the use of
negative discretion if, in its sole judgment, such reduction or elimination is
appropriate. With respect to any Award intended to constitute “performance-based
compensation,” the Administrator shall not have the discretion to (A) grant or
provide payment in respect of Awards if the Performance Goals have not been
attained; (B) increase an Award above the maximum amount payable under this
Section 7; or (C) cause an increase in a Participant’s Award as a result of the
use of negative discretion with respect to another Participant’s Award. In
addition, if an Award intended to constitute “performance-based compensation” is
based, in whole or in part, on a percentage of a Participant’s salary, base pay
or other compensation, the maximum amount of the Award must be fixed at the time
the Performance Goals are established. Notwithstanding the foregoing, an Award
Agreement may provide that an Award may be payable upon death, disability or
change of ownership or control prior to the attainment of the Performance Goals,
provided that any such Award will not constitute “performance-based
compensation” under Section 162(m) of the Code to the extent the Award is
actually paid prior to the attainment of the Performance Goals.

 

g.    If, after the attainment of the applicable Performance Goals, payment of
an Award intended to constitute “performance-based compensation” in cash is
accelerated to an earlier date, the amount paid will be discounted to reasonably
reflect the time value of money. Any such Award that has been deferred shall not
(between the date as of which the Award is deferred and the payment date)
increase (A) with respect to an Award that is payable in cash, by a measuring
factor for each fiscal year greater than a reasonable rate of interest set by
the Administrator, or (B) with respect to an Award that is payable in Common
Stock, by an amount greater than the appreciation of a Share from the date such
Award is deferred to the payment date.

 

h.    If an Award is cancelled in the same Fiscal Year in which it was granted
(other than in connection with a transaction described in Section 16), the
cancelled Award will be counted against the limits set forth in
subsections (a) and (b) above. For this purpose, if the exercise price of an
Award is reduced, the transaction will be treated as a cancellation of the Award
and the grant of a new Award.

 

8.    Effective Date; Term of Plan.    The Plan’s effective date is the date on
which it is adopted by the Board, so long as it is approved by the Company’s
stockholders at any time within 12 months of such adoption. The Plan will have
no fixed expiration date; provided, however, that no Incentive Stock Options may
be granted more than 10 years after the later of (a) the Plan’s adoption by the
Board, or (b) the adoption by the Board of any amendment to the Plan that
constitutes the adoption of a new plan for purposes of Section 422 of the Code.

 

9.    Stock Options.

 

a.    The term of each Option shall be stated in the Notice of Grant; provided,
however, that the term shall be ten (10) years from the date of grant or such
shorter term as may be provided in the Notice of Grant. Moreover, in the case of
an Incentive Stock Option granted to a Participant who, at the time the
Incentive Stock Option is granted, owns stock representing more than ten percent
(10%) of the voting power of all classes of stock of the Company or any Parent
or Subsidiary, the term of the Incentive Stock Option shall be five (5) years
from the date of grant or such shorter term as may be provided in the Notice of
Grant.

 

b.    Option Exercise Price.    The per share exercise price for the Shares to
be issued pursuant to exercise of an Option shall be determined by the
Administrator, subject to the following:

 

i.  In the case of an Incentive Stock Option:

 

(1)   granted to an Employee who, at the time the Incentive Stock Option is
granted, owns stock representing more than ten percent (10%) of the voting

 

10

--------------------------------------------------------------------------------


 

power of all classes of stock of the Company or any Parent or Subsidiary, the
per Share exercise price shall be no less than 110% of the Fair Market Value per
Share on the date of grant.

 

(2)   granted to any Employee other than an Employee described in
paragraph (A) immediately above, the per Share exercise price shall be no less
than 100% of the Fair Market Value per Share on the date of grant.

 

ii.  In the case of a Nonstatutory Stock Option, the per Share exercise price
shall be determined by the Administrator and shall be no less than 100% of the
Fair Market Value per Share on the date of grant.

 

iii.  Notwithstanding the foregoing, an Option may be granted with a per Share
exercise price of less than 100% of the Fair Market Value per Share if such
Option is granted pursuant to an assumption or substitution for another option
in a manner satisfying the provisions of Sections 409A and 424(a) of the Code
and the regulations thereunder. No Option shall include any feature for the
deferral of compensation other than the deferral of recognition of income until
the exercise of the Option.

 

c.    Waiting Period and Exercise Dates.    At the time an Option is granted,
the Administrator shall fix the period within which the Option may be exercised
and shall determine any conditions which must be satisfied before the Option may
be exercised. In so doing, the Administrator may specify that an Option may not
be exercised until the completion of a service period or until performance
milestones are satisfied.

 

d.    Form of Consideration.    The Administrator shall determine the acceptable
form of consideration for exercising an Option, including the method of payment.
In the case of an Incentive Stock Option, the Administrator shall determine the
acceptable form of consideration at the time of grant. Subject to Applicable
Laws, such consideration may consist entirely of:

 

i.  cash;

 

ii.  check;

 

iii.  other Shares which are owned by the Participant and have a Fair Market
Value on the date of surrender equal to the aggregate exercise price of the
Shares as to which said Option shall be exercised;

 

iv.  delivery of a properly executed exercise notice together with such other
documentation as the Administrator and the broker, if applicable, shall require
to effect an exercise of the Option and delivery to the Company of the sale
proceeds required to pay the exercise price;

 

v.  such other consideration and method of payment for the issuance of Shares to
the extent permitted by Applicable Laws, including, to the extent permitted by
Applicable Laws and approved by the Administrator, delivery of a promissory
note, consideration received by the Company under a cashless exercise program
implemented by the Company in connection with the Plan, or a reduction in the
amount of any Company liability to the Participant; or

 

vi.  any combination of the foregoing methods of payment.

 

e.    Exercise of Option; Rights as a Stockholder.    Any Option granted
hereunder shall be exercisable according to the terms of the Plan and at such
times and under such conditions as determined by the Administrator and set forth
in the Option Agreement. An Option may not be exercised for a fraction of a
Share. An Option shall be deemed exercised when the Company receives:
(i) written or electronic notice of

 

11

--------------------------------------------------------------------------------


 

exercise (in accordance with the Option Agreement) from the person entitled to
exercise the Option, and (ii) full payment for the Shares with respect to which
the Option is exercised. Full payment may consist of any consideration and
method of payment authorized by the Administrator and permitted by the Option
Agreement and the Plan. Shares issued upon exercise of an Option shall be issued
in the name of the Participant or, if requested by the Participant, in the name
of the Participant and his or her spouse. Until the stock certificate evidencing
such Shares is issued (as evidenced by the appropriate entry on the books of the
Company or of a duly authorized transfer agent of the Company), no right to vote
or receive dividends or any other rights as a stockholder shall exist with
respect to the optioned stock, notwithstanding the exercise of the Option. The
Company shall issue (or cause to be issued) such stock certificate promptly
after the Option is exercised. No adjustment will be made for a dividend or
other right for which the record date is prior to the date the stock certificate
is issued, except as provided in Section 16 of the Plan. Exercising an Option in
any manner shall decrease the number of Shares thereafter available for sale
under the Option, by the number of Shares as to which the Option is exercised.

 

f.    Termination of Relationship as a Service Provider.    If a Participant
ceases to be a Service Provider, other than upon the Participant’s death or
Disability, the Participant may exercise his or her Option within such period of
time as is specified in the Option Agreement to the extent that the Option is
vested on the date of termination (but in no event later than the expiration of
the term of such Option as set forth in the Option Agreement). In the absence of
a specified time in the Option Agreement, the Option shall remain exercisable
for three months following the Participant’s termination. If, on the date of
termination, the Participant is not vested as to his or her entire Option, the
Shares covered by the unvested portion of the Option shall revert to the Plan.
If, after termination, the Participant does not exercise his or her Option
within the time specified by the Administrator, the Option shall terminate, and
the Shares covered by such Option shall revert to the Plan.

 

g.    Disability.    If a Participant ceases to be a Service Provider as a
result of the Participant’s Disability, the Participant may exercise his or her
Option within such period of time as is specified in the Option Agreement to the
extent the Option is vested on the date of termination (but in no event later
than the expiration of the term of such Option as set forth in the Option
Agreement). In the absence of a specified time in the Option Agreement, the
Option shall remain exercisable for twelve (12) months following the
Participant’s termination. If, on the date of termination, the Participant is
not vested as to his or her entire Option, the Shares covered by the unvested
portion of the Option shall revert to the Plan. If, after termination, the
Participant does not exercise his or her Option within the time specified
herein, the Option shall terminate, and the Shares covered by such Option shall
revert to the Plan.

 

h.    Death of Participant.    If a Participant dies while a Service Provider,
the Option may be exercised following the Participant’s death within such period
of time as is specified in the Option Agreement to the extent that the Option is
vested on the date of death (but in no event may the option be exercised later
than the expiration of the term of such Option as set forth in the Option
Agreement), by the Participant’s designated beneficiary, provided such
beneficiary has been designated prior to Participant’s death in a form
acceptable to the Administrator. If no such beneficiary has been designated by
the Participant, then such Option may be exercised by the personal
representative of the Participant’s estate or by the person(s) to whom the
Option is transferred pursuant to the Participant’s will or in accordance with
the laws of descent and distribution. In the absence of a specified time in the
Option Agreement, the Option shall remain exercisable for twelve (12) months
following Participant’s death. If, at the time of death, the Participant is not
vested as to his or her entire Option, the Shares covered by the unvested
portion of the Option shall immediately revert to the Plan. If the Option is not
so exercised within the time specified herein, the Option shall terminate, and
the Shares covered by such Option shall revert to the Plan.

 

i.    ISO $100,000 Rule.    Each Option shall be designated in the Notice of
Grant as either an Incentive Stock Option or a Nonstatutory Stock Option.
However, notwithstanding such designations, to the extent that the aggregate
Fair Market Value of Shares subject to a Participant’s Incentive Stock Options
(determined without regard to this paragraph) granted by the Company, any Parent
or Subsidiary, which become exercisable for the first time during any calendar
year (under all plans of the Company or any Parent or Subsidiary) exceeds
$100,000, such excess Options shall be treated as Nonstatutory Stock

 

12

--------------------------------------------------------------------------------


 

Options. For purposes of this Section 9.i, Incentive Stock Options shall be
taken into account in the order in which they were granted (or as otherwise
provided under applicable regulations), and the Fair Market Value of the Shares
shall be determined as of the time of grant.

 

j.    Section 409A of the Code.    Notwithstanding anything herein to the
contrary, if an Option is granted to a Service Provider with respect to whom
Common Stock does not constitute “service recipient stock” (as defined in
Treasury Regulation Section 1.409A-1(b)(5)(iii)), the Option shall comply with
Section 409A of the Code to the extent applicable.

 

10.    Stock Appreciation Rights.

 

a.    Grant of SARs.    Subject to the terms and conditions of the Plan, SARs
may be granted to Participants at any time and from time to time as shall be
determined by the Administrator, in its sole discretion. The Administrator shall
have complete discretion to determine the number of SARs granted to any
Participant. SARs may be granted either alone (“Free Standing Rights”) or in
conjunction with all or part of any Option granted under the Plan (“Related
SARs”). Free Standing Rights shall be exercisable at such time or times and
subject to such terms and conditions as shall be determined by the
Administrator. Related SARs shall be exercisable only at such time or times and
to the extent that the Options to which they relate shall be exercisable. No
Related SAR may be granted for more shares of Common Stock than are subject to
the Option to which it relates. The number of shares of Common Stock subject to
an SAR must be fixed on the date of grant of the SAR, and the SAR must not
include any feature for the deferral of compensation other than the deferral of
recognition of income until the exercise of the SAR. The provisions of SARs need
not be the same with respect to each Participant.

 

b.    Exercise Price and other Terms.    Subject to Section 7.a of the Plan, the
Administrator, subject to the provisions of the Plan, shall have complete
discretion to determine the terms and conditions of SARs granted under the Plan;
provided, however, that no SAR may have a term of more than ten (10) years from
the date of grant. An SAR must be granted with an exercise price per Share not
less than the Fair Market Value per Share on the date of grant. The exercise
price for the Shares or cash to be issued pursuant to an already granted SAR may
not be changed without the consent of the Company’s stockholders. This shall
include, without limitation, a repricing of the SAR as well as an SAR exchange
program whereby the Participant agrees to cancel an existing SAR in exchange for
an Option, SAR or other Award. Upon any exercise of a Related SAR, the number of
Shares for which the related Option shall be exercisable shall be reduced by the
number of Shares for which the SAR shall have been exercised. The number of
Shares for which a Related SAR shall be exercisable shall be reduced upon any
exercise of the related Option by the number of Shares for which such Option
shall have been exercised.

 

c.    Payment of SAR Amount.    Upon exercise of a SAR, a Participant shall be
entitled to receive payment from the Company in an amount determined by
multiplying:

 

i.  The difference between the Fair Market Value of a Share on the date of
exercise over the exercise price; times

 

ii.  the number of Shares with respect to which the SAR is exercised.

 

d.    Payment upon Exercise of SAR.    At the discretion of the Administrator,
payment for a SAR may be in cash, Shares or a combination thereof.

 

e.    SAR Agreement.    Each SAR grant shall be evidenced by an Award Agreement
that shall specify the exercise price, the term of the SAR, the conditions of
exercise, and such other terms and conditions as the Administrator, in its sole
discretion, shall determine.

 

f.    Expiration of SARs.    A SAR granted under the Plan shall expire upon the
date determined by the Administrator, in its sole discretion, and set forth in
the Award Agreement.

 

13

--------------------------------------------------------------------------------


 

g.    Termination of Relationship as a Service Provider.    If a Participant
ceases to be a Service Provider, other than upon the Participant’s death or
Disability termination, the Participant may exercise his or her SAR within such
period of time as is specified in the Award Agreement to the extent that the SAR
is vested on the date of termination (but in no event later than the expiration
of the term of such SAR as set forth in the SAR Agreement). In the absence of a
specified time in the Award Agreement, the SAR shall remain exercisable for
three months following the Participant’s termination. If, on the date of
termination, the Participant is not vested as to his or her entire SAR, the
Shares covered by the unvested portion of the SAR shall revert to the Plan. If,
after termination, the Participant does not exercise his or her SAR within the
time specified by the Administrator, the SAR shall terminate, and the Shares
covered by such SAR shall revert to the Plan.

 

h.    Disability.    If a Participant ceases to be a Service Provider as a
result of the Participant’s Disability, the Participant may exercise his or her
SAR within such period of time as is specified in the Award Agreement to the
extent the SAR is vested on the date of termination (but in no event later than
the expiration of the term of such SAR as set forth in the Award Agreement). In
the absence of a specified time in the Award Agreement, the SAR shall remain
exercisable for twelve (12) months following the Participant’s termination. If,
on the date of termination, the Participant is not vested as to his or her
entire SAR, the Shares covered by the unvested portion of the SAR shall revert
to the Plan. If, after termination, the Participant does not exercise his or her
SAR within the time specified herein, the SAR shall terminate, and the Shares
covered by such SAR shall revert to the Plan.

 

i.    Death of Participant.    If a Participant dies while a Service Provider,
the SAR may be exercised following the Participant’s death within such period of
time as is specified in the Award Agreement (but in no event may the SAR be
exercised later than the expiration of the term of such SAR as set forth in the
Award Agreement), by the Participant’s designated beneficiary, provided such
beneficiary has been designated prior to Participant’s death in a form
acceptable to the Administrator. If no such beneficiary has been designated by
the Participant, then such SAR may be exercised by the personal representative
of the Participant’s estate or by the person(s) to whom the SAR is transferred
pursuant to the Participant’s will or in accordance with the laws of descent and
distribution. In the absence of a specified time in the SAR Agreement, the SAR
shall remain exercisable for twelve (12) months following Participant’s death.
If the SAR is not so exercised within the time specified herein, the SAR shall
terminate, and the Shares covered by such SAR shall revert to the Plan.

 

j.    Section 409A of the Code.    An SAR that is subject to Section 409A of the
Code shall satisfy the requirements of this Section 10.j and the additional
conditions applicable to nonqualified deferred compensation under Section 409A
of the Code. The requirements herein shall apply in the event any SAR under this
Plan is granted with an exercise price less than the Fair Market Value per Share
on the date the SAR is granted, is granted to a Service Provider with respect to
whom Common Stock does not constitute “service recipient stock” (as defined in
Treasury Regulation Section 1.409A-1(b)(5)(iii)), or is otherwise determined to
constitute “nonqualified deferred compensation” within the meaning of
Section 409A of the Code. Any such SAR may provide that it is exercisable at any
time permitted under the governing Award Agreement, but such exercise shall be
limited to fixing the measurement of the amount, if any, by which the Fair
Market Value of a Share on the date of exercise exceeds the exercise price (the
“SAR Amount”). However, once the SAR is exercised, the SAR Amount may be paid
only on the fixed time, payment schedule or other event specified in the
governing Award Agreement.

 

11.    Restricted Awards.

 

a.    Grant of Restricted Awards.    Subject to the terms and conditions of the
Plan, Restricted Awards may be granted to Participants at any time as shall be
determined by the Administrator, in its sole discretion. A Restricted Award is
an Award of Common Stock (“Restricted Stock”) or hypothetical shares of Common
Stock (“Restricted Stock Units”) having a value equal to the Fair Market Value
of an identical number of shares of Common Stock, which may, but need not,
provide that such Restricted Award will be subject to forfeiture and may not be
sold, assigned, transferred or otherwise disposed of, pledged or hypothecated as
collateral for a loan or as security for the performance of any obligation or
for any other

 

14

--------------------------------------------------------------------------------


 

purpose for such period as the Administrator shall determine. Subject to
Section 7.b hereof, the Administrator shall have complete discretion to
determine (i) the number of Shares subject to a Restricted Award granted to any
Participant, and (ii) the conditions that must be satisfied, which may include a
performance-based component, upon which is conditioned the grant, vesting or
issuance of a Restricted Award.

 

b.    Restricted Stock.    Each Participant granted Restricted Stock shall
execute and deliver to the Company an Award Agreement with respect to the
Restricted Stock setting forth the restrictions and other terms and conditions
applicable to such Restricted Stock. If the Administrator determines that the
Restricted Stock shall be held by the Company or in escrow rather than delivered
to the Participant pending the release of the applicable restrictions, the
Administrator may require the Participant to additionally execute and deliver to
the Company (i) an escrow agreement satisfactory to the Administrator, if
applicable and (ii) the appropriate blank stock power with respect to the
Restricted Stock covered by such agreement.

 

Subject to the restrictions set forth in the Award Agreement, the Participant
generally shall have the rights and privileges of a holder of Common Stock as to
such Restricted Stock, including the right to vote such Restricted Stock. At the
discretion of the Administrator, cash dividends and stock dividends with respect
to the Restricted Stock may be either currently paid to the Participant on the
day on which the corresponding dividend on shares of Common Stock is paid to
stockholders, or withheld by the Company for the Participant’s account, and
interest may be credited on the amount of the cash dividends withheld at a rate
and subject to such terms as determined by the Administrator. Any cash dividends
or stock dividends so withheld by the Administrator and attributable to any
particular Share (and earnings thereon, if applicable) shall be distributed to
the Participant in cash or, at the discretion of the Administrator, in Shares
having a Fair Market Value equal to the amount of such dividends, if applicable,
upon the release of restrictions on such Shares and, if such Shares are
forfeited, the Participant shall have no right to such dividends.

 

Restricted Stock awarded to a Participant shall be subject to the following
restrictions until the expiration of such restrictions, and to such other terms
and conditions as may be set forth in the applicable Award Agreement: (A) if an
escrow arrangement is used, the Participant shall not be entitled to delivery of
the stock certificate; (B) the Shares shall be subject to the restrictions on
transferability set forth in the Award Agreement; (C) the Shares shall be
subject to forfeiture to the extent provided in the Award Agreement; and (D) to
the extent such Shares are forfeited, the stock certificates shall be returned
to the Company, and all rights of the Participant to such shares and as a
stockholder with respect to such Shares shall terminate without further
obligation on the part of the Company.

 

Upon the expiration of the restrictions with respect to any Restricted Stock,
the restrictions set forth in this Section 11 and the applicable Award Agreement
shall be of no further force or effect with respect to such Shares, except as
set forth in the applicable Award Agreement. If an escrow arrangement is used,
upon such expiration, the Company shall deliver to the Participant, or his
beneficiary, without charge, the stock certificate evidencing the Restricted
Stock which has not then been forfeited and with respect to which the
restrictions have expired (to the nearest full Share) and any cash distributions
or stock dividends credited to the Participant’s account with respect to such
Restricted Stock and the interest thereon, if any.

 

c.    Restricted Stock Units.    The terms and conditions of a grant of
Restricted Stock Units shall be reflected in a written Award Agreement. Each
Restricted Stock Unit shall be the equivalent of one Share for purposes of
determining the number of Shares subject to an Award. No Shares shall be issued
at the time a Restricted Stock Unit is granted, and the Company will not be
required to set aside a fund for the payment of any such Award. Until the Shares
are issued, no right to vote or receive dividends or any other rights as a
stockholder shall exist with respect to Restricted Stock Units. At the
discretion of the Administrator, and only to the extent set forth in the
applicable Award Agreement, each Restricted Stock Unit may be credited with cash
distributions and stock dividends paid by the Company in respect of one share of
Stock (“Dividend Equivalents”). At the discretion of the Administrator, Dividend
Equivalents may be either currently paid to the Participant on the day on which
the corresponding dividend on shares of Common Stock is paid to stockholders, or
withheld by the Company for the Participant’s account, and

 

15

--------------------------------------------------------------------------------


 

interest may be credited on the amount of cash Dividend Equivalents withheld at
a rate and subject to such terms as determined by the Administrator. Dividend
Equivalents credited to a Participant’s account and attributable to any
particular Restricted Stock Unit (and earnings thereon, if applicable) shall be
distributed in cash or, at the discretion of the Administrator, in Shares having
a Fair Market Value equal to the amount of such Dividend Equivalents and
earnings, if applicable, to the Participant upon settlement of such Restricted
Stock Unit and, if such Restricted Stock Unit is forfeited, the Participant
shall have no right to such Dividend Equivalents.

 

Restricted Stock Units awarded to any Participant shall be subject to
(A) forfeiture until the expiration of the restrictions applicable to such
Award, and satisfaction of any applicable Performance Goals during such period,
to the extent provided in the applicable Award Agreement, and to the extent such
Restricted Stock Units are forfeited, all rights of the Participant to such
Restricted Stock Units shall terminate without further obligation on the part of
the Company and (B) such other terms and conditions as may be set forth in the
applicable Award Agreement.

 

Except as otherwise provided in the Plan or an Award Agreement, upon the
expiration of the restrictions with respect to any outstanding Restricted Stock
Units, the Company shall deliver to the Participant, or his beneficiary, without
charge, one Share for each such outstanding Restricted Stock Unit (“Vested
Unit”) and cash equal to any Dividend Equivalents credited with respect to each
such Vested Unit and the interest thereon or, at the discretion of the
Administrator, in Shares having a Fair Market Value equal to such Dividend
Equivalents’ interest thereon, if any; provided, however, that, if explicitly
provided in the applicable Award Agreement, the Administrator may, in its sole
discretion, elect to pay cash or part cash and part Shares in lieu of delivering
only Shares for Vested Units. If a cash payment is made in lieu of delivering
Shares, the amount of such payment shall be equal to the aggregate Fair Market
Value of the Shares as of the date on which the restrictions lapsed with respect
to such Vested Unit.

 

d.    Other Terms.    The Administrator, subject to the provisions of the Plan,
shall have complete discretion to determine the terms and conditions of
Restricted Awards granted under the Plan. Restricted Award grants shall be
subject to the terms, conditions, and restrictions determined by the
Administrator at the time the Restricted Stock or the Restricted Stock Unit is
awarded. Any certificates representing the Shares of stock awarded shall bear
such legends as shall be determined by the Administrator.

 

e.    Restricted Award Agreement.    Each Restricted Award grant shall be
evidenced by an Award Agreement that shall specify the purchase price (if any)
and such other terms and conditions as the Administrator, in its sole
discretion, shall determine; provided; however, that if the Restricted Award
grant has a purchase price, such purchase price must be paid no more than ten
(10) years following the date of grant.

 

12.    Performance Shares.

 

a.    Grant of Performance Shares.    Subject to the terms and conditions of the
Plan, Performance Shares may be granted to Participants at any time as shall be
determined by the Administrator, in its sole discretion. Subject to Section 7.b
hereof, the Administrator shall have complete discretion to determine (i) the
number of Shares subject to a Performance Share award granted to any
Participant, and (ii) the conditions that must be satisfied, which typically
will be based principally or solely on achievement of performance milestones but
may include a service-based component, upon which is conditioned the grant or
vesting of Performance Shares. Performance Shares shall be granted in the form
of units to acquire Shares. Each such unit shall be the equivalent of one Share
for purposes of determining the number of Shares subject to an Award. Until the
Shares are issued, no right to vote or receive dividends or any other rights as
a stockholder shall exist with respect to the units to acquire Shares.

 

b.    Other Terms.    The Administrator, subject to the provisions of the Plan,
shall have complete discretion to determine the terms and conditions of
Performance Shares granted under the Plan. Performance Share grants shall be
subject to the terms, conditions, and restrictions determined by the

 

16

--------------------------------------------------------------------------------


 

Administrator at the time the stock is awarded, which may include such
performance-based milestones as are determined appropriate by the Administrator.
The Administrator may require the recipient to sign an Award Agreement as a
condition of the award. Any certificates representing the Shares of stock
awarded shall bear such legends as shall be determined by the Administrator.

 

c.    Performance Share Award Agreement.    Each Performance Share grant shall
be evidenced by an Award Agreement that shall specify such other terms and
conditions as the Administrator, in its sole discretion, shall determine.

 

13.    Performance Units.

 

a.    Grant of Performance Units.    Performance Units are similar to
Performance Shares, except that they shall be settled in a cash equivalent to
the Fair Market Value of the underlying Shares, determined as of the vesting
date. Subject to the terms and conditions of the Plan, Performance Units may be
granted to Participants at any time and from time to time as shall be determined
by the Administrator, in its sole discretion. The Administrator shall have
complete discretion to determine the conditions that must be satisfied, which
typically will be based principally or solely on achievement of performance
milestones but may include a service-based component, upon which is conditioned
the grant or vesting of Performance Units. Performance Units shall be granted in
the form of units to acquire Shares. Each such unit shall be the cash equivalent
of one Share of Common Stock. No right to vote or receive dividends or any other
rights as a stockholder shall exist with respect to Performance Units or the
cash payable thereunder.

 

b.    Number of Performance Units.    Subject to Section 7.c hereof, the
Administrator will have complete discretion in determining the number of
Performance Units granted to any Participant.

 

c.    Other Terms.    The Administrator, subject to the provisions of the Plan,
shall have complete discretion to determine the terms and conditions of
Performance Units granted under the Plan. Performance Unit grants shall be
subject to the terms, conditions, and restrictions determined by the
Administrator at the time the grant is awarded, which may include such
performance-based milestones as are determined appropriate by the Administrator.
The Administrator may require the recipient to sign an Award Agreement as a
condition of the award. Any certificates representing the units awarded shall
bear such legends as shall be determined by the Administrator.

 

d.    Performance Unit Award Agreement.    Each Performance Unit grant shall be
evidenced by an Award Agreement that shall specify such terms and conditions as
the Administrator, in its sole discretion, shall determine.

 

14.    Deferred Stock Units.

 

a.    Description.    Deferred Stock Units shall consist of a Restricted Stock,
Restricted Stock Unit, Performance Share or Performance Unit Award that the
Administrator, in its sole discretion permits to be paid out in installments or
on a deferred basis, in accordance with rules and procedures established by the
Administrator. Deferred Stock Units shall remain subject to the claims of the
Company’s general creditors until distributed to the Participant.

 

b.    Code Section 162(m) Limits.    Deferred Stock Units shall be subject to
the annual limits under Section 162(m) of the Code applicable to the underlying
Restricted Stock, Restricted Stock Unit, Performance Share or Performance Unit
Award as set forth in Section 7 hereof.

 

c.    Code Section 409A Limitations.    If any Deferred Stock Units are
considered to be deferred compensation under Section 409A of the Code, then the
terms of such Deferred Stock Units shall comply with Section 409A of the Code.

 

17

--------------------------------------------------------------------------------


 

15.    Non-Transferability of Awards.    Unless determined otherwise by the
Administrator, an Award may not be sold, pledged, assigned, hypothecated,
transferred, or disposed of in any manner other than by will or by the laws of
descent or distribution and may be exercised, during the lifetime of the
recipient, only by the recipient. If the Administrator makes an Award
transferable, such Award shall contain such additional terms and conditions as
the Administrator deems appropriate.

 

16.    Adjustments Upon Changes in Capitalization, Dissolution or Liquidation or
Change of Control.

 

a.    Changes in Capitalization.    In the event that any dividend or other
distribution (whether in the form of cash, Shares, other securities, or other
property), recapitalization, stock split, reverse stock split, reorganization,
merger, consolidation, split-up, spin-off, combination, repurchase, or exchange
of Shares or other securities of the Company, or other change in the corporate
structure of the Company affecting the Shares, then the Administrator shall, in
an equitable manner and to the extent necessary to preserve the economic intent
of Awards, adjust the number and class of Shares which may be delivered under
the Plan, the number, class, and exercise price of Shares covered by each
outstanding Award, and the maximum number of Shares with respect to which any
one person may be granted Awards during any period stated in Section 7. Unless
the Committee specifically determines that such adjustment is in the best
interests of the Company, any adjustments under this Section 16.a shall be made
in a manner which does not result in a violation of Section 409A of the Code or
the modification, extension or renewal of any Incentive Stock Option. Any
adjustments under this Section 16.a shall be made in a manner which does not
adversely affect the exemption provided pursuant to Rule 16b-3. Further, with
respect to Awards intended to qualify as “performance-based compensation” under
Section 162(m) of the Code, any adjustments or substitutions will not cause the
Company to be denied a tax deduction on account of Section 162(m) of the Code.

 

b.    Dissolution or Liquidation.    In the event of the proposed dissolution or
liquidation of the Company, the Administrator shall notify each Participant as
soon as practicable prior to the effective date of such proposed transaction.
The Administrator in its discretion may provide for a Participant to have the
right to exercise his or her Option or SAR until ten (10) days prior to such
transaction as to all of the Awarded Stock covered thereby, including Shares as
to which the Award would not otherwise be exercisable. In addition, the
Administrator may provide that any Company repurchase option or forfeiture
rights applicable to any Award shall lapse 100%, and that any Award vesting
shall accelerate 100%, provided the proposed dissolution or liquidation takes
place at the time and in the manner contemplated. To the extent it has not been
previously exercised (with respect to Options and SARs) or vested (with respect
to other Awards), an Award will terminate immediately prior to the consummation
of such proposed action.

 

c.    Change of Control.

 

i.  Stock Options and SARs.    In the event of a Change of Control, each
outstanding Option and SAR shall be assumed or an equivalent option or SAR
substituted by the successor entity or a Parent or Subsidiary of the successor
entity. Notwithstanding the foregoing, in the event that the successor entity
refuses to assume or substitute for the Option or SAR, or if the successor
entity does not have outstanding common equity securities required to be
registered under Section 12 of the Exchange Act, the Participant shall fully
vest in and have the right to exercise the Option or SAR as to all of the
Awarded Stock, including Shares as to which it would not otherwise be vested or
exercisable. If an Option or SAR becomes fully vested and exercisable in lieu of
assumption or substitution in the event of a Change of Control, the
Administrator may take one or more actions with respect to such Option or SAR
including, but not limited to, the following: (i) notifying the Participant in
writing or electronically that such Option or SAR may be exercised in full for a
limited period of time on or before a specified date (before or after the Change
of Control) fixed by the Administrator, after which specified date the
unexercised portion of such Option or SAR and all rights of the Participant
thereunder shall terminate, (ii) requiring the mandatory surrender to the
Company by the Participant of some or all of the outstanding Options or SARs
held by such Participant as of a date, before or after such Change of Control,
specified by the Administrator, in which event the Administrator shall thereupon
cancel such Options and SARs and the Company shall pay to such Participant an
amount of cash per share equal to the excess, if any, of the Change

 

18

--------------------------------------------------------------------------------


 

of Control Value of the Shares subject to such Options and SARs over the
exercise price(s) under such Options and SARs for such Shares, or (iii) making
such adjustments to Options and SARs then outstanding as the Administrator deems
appropriate to reflect such Change of Control. For the purposes of this
paragraph, the Option or SAR shall be considered assumed if, following the
Change of Control, the option or stock appreciation right confers the right to
purchase or receive, for each Share of Awarded Stock subject to the Option or
SAR immediately prior to the Change of Control, the consideration (whether
stock, cash, or other securities or property) received in the Change of Control
by holders of Common Stock for each Share held on the effective date of the
transaction (and if holders were offered a choice of consideration, the type of
consideration chosen by the holders of a majority of the outstanding Shares);
provided, however, that if such consideration received in the Change of Control
is not solely common stock of the successor entity or its Parent, the
Administrator may, with the consent of the successor entity, provide for the
consideration to be received upon the exercise of the Option or SAR, for each
Share of Awarded Stock subject to the Option or SAR, to be solely common stock
of the successor entity or its Parent equal in fair market value to the per
share consideration received by holders of Common Stock in the Change of
Control.

 

ii.  Restricted Stock, Restricted Stock Units, Performance Shares, Performance
Units and Deferred Stock Units.    In the event of a Change of Control, each
outstanding Restricted Stock, Restricted Stock Unit, Performance Share,
Performance Unit and Deferred Stock Unit Award shall be assumed or an equivalent
Restricted Stock, Restricted Stock Unit, Performance Share, Performance Unit or
Deferred Stock Unit Award substituted by the successor entity or a Parent or
Subsidiary of the successor entity. Notwithstanding the foregoing, in the event
that the successor entity refuses to assume or substitute for the Restricted
Stock, Restricted Stock Unit, Performance Share, Performance Unit or Deferred
Stock Unit Award, or if the successor entity does not have outstanding common
equity securities required to be registered under Section 12 of the Exchange
Act, the Participant shall fully vest in the Restricted Stock, Restricted Stock
Unit, Performance Share, Performance Unit or Deferred Stock Unit Award,
including as to Shares (or with respect to Performance Units, the cash
equivalent thereof) which would not otherwise be vested. For the purposes of
this paragraph, a Restricted Stock, Restricted Stock Unit, Performance Share,
Performance Unit and Deferred Stock Unit Award shall be considered assumed if,
following the Change of Control, the award confers the right to purchase or
receive, for each Share (or with respect to Performance Units, the cash
equivalent thereof) subject to the Award immediately prior to the Change of
Control, the consideration (whether stock, cash, or other securities or
property) received in the Change of Control by holders of Common Stock for each
Share held on the effective date of the transaction (and if holders were offered
a choice of consideration, the type of consideration chosen by the holders of a
majority of the outstanding Shares); provided, however, that if such
consideration received in the Change of Control is not solely common stock of
the successor entity or its Parent, the Administrator may, with the consent of
the successor entity, provide for the consideration to be received, for each
Share and each unit/right to acquire a Share subject to the Award, to be solely
common stock of the successor entity or its Parent equal in fair market value to
the per share consideration received by holders of Common Stock in the Change of
Control.

 

d.    Involuntary Termination other than for Cause, Death or Disability or a
Voluntary Termination for Good Reason, Following a Change of Control.    If,
within eighteen (18) months following a Change of Control, a Participant’s
employment is terminated (i) involuntarily by the Company or successor entity
other than (A) for Cause, or (B) on account of death or Disability, or (ii) by
the Participant by a Voluntary Termination for Good Reason, then the Participant
shall fully vest in and receive payment of or have the right to exercise his
Award, as applicable, as to all of the Shares subject to each such Award
including Shares as to which such Award would not otherwise be vested or
exercisable. Notwithstanding the foregoing or anything in an Award Agreement to
the contrary, (i) if an Award is subject to Section 409A of the Code and payment
of the Award at the time of termination of employment under this paragraph would
cause the Award not to comply with Section 409A of the Code, the Award shall be
paid only at such time and in such form as will comply with Section 409A of the
Code, and (ii) any Restricted Stock, Restricted

 

19

--------------------------------------------------------------------------------


 

Stock Unit, Performance Share, Performance Unit or Deferred Stock Award that is
intended to constitute “performance-based compensation” under Section 162(m) of
the Code shall not vest in connection with the Participant’s involuntary
termination of employment or Voluntary Termination for Good Reason until the end
of the applicable Performance Period, and then only to the extent that the
applicable Performance Goals have been satisfied.

 

17.    Date of Grant.    The date of grant of an Award shall be, for all
purposes, the date on which the Administrator makes the determination granting
such Award, or such other later date as is determined by the Administrator.
Notice of the determination shall be provided to each Participant within a
reasonable time after the date of such grant.

 

18.    Amendment and Termination of the Plan.

 

a.    Amendment and Termination.    The Board may at any time amend, alter,
suspend or terminate the Plan; provided, however, that the Board may not
materially amend the Plan without obtaining stockholder approval.

 

b.    Stockholder Approval.    The Company shall obtain stockholder approval of
any Plan amendment to the extent necessary and desirable to comply with
Applicable Law.

 

c.    Effect of Amendment or Termination.    No amendment, alteration,
suspension or termination of the Plan shall impair the rights of any
Participant, unless mutually agreed otherwise between the Participant and the
Administrator, which agreement must be in writing (or electronic format) and
signed by the Participant and the Company. Termination of the Plan shall not
affect the Administrator’s ability to exercise the powers granted to it
hereunder with respect to Awards granted under the Plan prior to the date of
such termination.

 

19.    Conditions Upon Issuance of Shares.

 

a.    Legal Compliance.    Shares shall not be issued pursuant to the exercise
of an Award unless the exercise of the Award or the issuance and delivery of
such Shares (or with respect to Performance Units, the cash equivalent thereof)
shall comply with Applicable Laws.

 

b.    Investment Representations.    As a condition to the exercise or receipt
of an Award, the Company may require the person exercising or receiving such
Award to represent and warrant at the time of any such exercise or receipt that
the Shares are being purchased only for investment and without any present
intention to sell or distribute such Shares if, in the opinion of counsel for
the Company, such a representation is required.

 

20.    Liability of Company.

 

a.    Inability to Obtain Authority.    The inability of the Company to obtain
authority from any regulatory body having jurisdiction, which authority is
deemed by the Company’s counsel to be necessary to the lawful issuance and sale
of any Shares hereunder, shall relieve the Company of any liability in respect
of the failure to issue or sell such Shares as to which such requisite authority
shall not have been obtained.

 

b.    Grants Exceeding Allotted Shares.    If the Awarded Stock covered by an
Award exceeds, as of the date of grant, the number of Shares which may be issued
under the Plan without additional stockholder approval, such Award shall be void
with respect to such excess Awarded Stock, unless stockholder approval of an
amendment sufficiently increasing the number of Shares subject to the Plan is
timely obtained in accordance with Section 18 of the Plan.

 

20

--------------------------------------------------------------------------------


 

21.    General Provisions.

 

a.    Section 409A of the Code.    The Plan is intended to comply with
Section 409A of the Code to the extent subject thereto, and, accordingly, to the
maximum extent permitted, the Plan shall be interpreted and administered to be
in compliance therewith. Any payments described in the Plan that are due within
the “short-term deferral period” as defined in Section 409A of the Code shall
not be treated as deferred compensation unless Applicable Laws require
otherwise. Notwithstanding anything to the contrary in the Plan, to the extent
required to avoid accelerated taxation and tax penalties under Section 409A of
the Code, amounts that would otherwise be payable and benefits that would
otherwise be provided pursuant to the Plan during the six (6) month period
immediately following a Participant’s “separation from service” within the
meaning of Section 409A of the Code shall instead be paid on the first payroll
date after the six-month anniversary of the Participant’s separation from
service.

 

b.    Section 16.    It is the intent of the Company that the Plan satisfy, and
be interpreted in a manner that satisfies, the applicable requirements of
Rule 16b-3 so that Participants will be entitled to the benefit of Rule 16b-3,
or any other rule promulgated under Section 16 of the Exchange Act, and will not
be subject to short-swing liability under Section 16 of the Exchange Act.
Accordingly, if the operation of any provision of the Plan would conflict with
the intent expressed in this Section 21.b, such provision to the extent possible
shall be interpreted and/or deemed amended so as to avoid such conflict.

 

c.    Clawbacks.    Notwithstanding any other provisions in this Plan, any Award
which is subject to recovery under any law, government regulation or stock
exchange listing requirement, will be subject to such deductions and clawback as
may be required to be made pursuant to such law, government regulation or stock
exchange listing requirement (or any policy adopted by the Company pursuant to
any such law, government regulation or stock exchange listing requirement).

 

22.    Reservation of Shares.    The Company, during the term of this Plan, will
at all times reserve and keep available such number of Shares as shall be
sufficient to satisfy the requirements of the Plan.

 

21

--------------------------------------------------------------------------------